Citation Nr: 1822377	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  18-011 95	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as insomnia).

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2018, a videoconference hearing was held before the undersigned, where additional evidence was received with a waiver of Agency of Original Jurisdiction (AOJ) consideration; a transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for PTSD and hypertension are REMANDED to the AOJ.  VA will notify the appellant if action is required.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran in writing that he was withdrawing his appeal seeking service connection for a bilateral eye disability; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claim of service connection for a bilateral eye condition; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C. § 511 (a) is subject to a determination by the Secretary. 38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing. C.F.R. § 20.204 

In a February 2018 written statement, the Veteran expressed his intent to withdraw his appeal seeking service connection for a bilateral eye disability.  There remains no allegation of error of fact or law for the Board to consider in this matter.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for a bilateral eye disability is dismissed.


REMAND

The record contains conflicting medical evidence as to whether or not the Veteran has a diagnosis of PTSD.  A December 2016 VA treatment records notes a diagnosis of PTSD under DSM-5.  However, on March 2017 VA PTSD examination, the examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  While the examiner noted that the Veteran's reported stressors would be adequate to support the diagnosis of PTSD, as it is related to a fear of hostile activity, he concluded that criteria B, C, D, and E were not met.  Based on the current record, the Board is unable assess the relative probative value of the opinions.  An examination to secure an adequate medical opinion that reconciles the conflicting opinions is necessary. 

The claim of service connection hypertension is based on a secondary (to PTSD) service connection theory of entitlement.  Therefore, it is inextricably intertwined with the issue being remanded, and consideration of that issue must be deferred pending the resolution of the service connection for PTSD claim.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist (one who has not already examined him) to determine the nature and likely etiology of his psychiatric disability, and specifically whether or not he has a diagnosis of PTSD based on a fear of hostile military action or terrorist activity in service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD (in accordance with DSM V) based on a fear of hostile action/terrorist activity? 

(b) If PTSD is not diagnosed, please explain why the Veteran does not meet the criteria for such diagnosis. 

The examiner must explain the rationale for all opinions, to specifically include comment on the (December 2016 VA treatment record and March 2017 VA PTSD examination) findings already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.  

2. Thereafter, if, and only if, service connection for PTSD is granted, the AOJ should arrange for an examination of the Veteran by an appropriate physician to ascertain the nature and likely etiology of his claimed hypertension.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

What is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or better probability) that the hypertension was either caused or aggravated (aggravation must be specifically addressed) by the Veteran's service-connected PTSD?  If hypertension is found to not have been caused, but to have been aggravated, by the service-connected PTSD, please identify (to the extent possible) the degree of hypertension impairment that is due to such aggravation.

All opinions must include rationale.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


